Filed 7/31/19
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                SECOND APPELLATE DISTRICT

                        DIVISION EIGHT

RANCH AT THE FALLS LLC et             B283986
al.,

       Plaintiffs, Cross-defendants   (Los Angeles County
      and Respondents,                Super. Ct. No. PC055790)

       v.

KEITH O’NEAL et al.,

      Defendants, Cross-
      complainants and Appellants;

EAGLE KNIGHT SECURITY
SYSTEMS, INC.,

      Defendant and Appellant;

MURAD M. SIAM, as Trustee, etc.,
et al.,

      Movants and Appellants.

      APPEALS from a judgment and orders of the Superior
Court of Los Angeles County. Melvin Sandvig, Judge. Reversed
and remanded with directions.
      Berding & Weil, Nicholas A. Rogers and Aaron A. Hayes for
Defendant and Appellant Indian Springs Homeowners
Association, Inc.
      Beaumont Tashjian, Lisa A. Tashjian and Tara M. Radley
for Defendant and Appellant Eagle Knight Security Systems, Inc.
and for Cross-complainant and Appellant Indian Springs
Homeowners Association, Inc.
      Ferguson Case Orr Paterson, Wendy C. Lascher and John
A. Hribar for Defendants, Cross-complainants and Appellants
Keith O’Neal and Gladys Maniago.
      Garrett & Tully, Ryan C. Squire, Zi C. Lin and Adjoa M.
Anim-Appiah for Movants and Appellants.
      Cozen O’Connor and Frank Gooch III for Plaintiffs, Cross-
defendants and Respondents.
                   __________________________

                            SUMMARY
      The trial court entered a judgment in favor of a plaintiff
who sought to quiet title to two claimed easements within
residential gated communities in which plaintiff has no
ownership interest. The judgment found plaintiff was entitled to
an express easement (or in the alternative a prescriptive
easement) and an equitable easement over all the private streets
in a gated community (Indian Springs) in Chatsworth, and
likewise was entitled to express (or in the alternative,
prescriptive) and equitable easements over a homeowner’s lot
(the Lenope property) in an adjacent gated community (Indian
Oaks). Together, the two claimed easements provided access,
from the west, to the plaintiff’s ranch, which she or her lessee
used to stable horses owned by them and by members of the




                               2
public. Ranch operations required deliveries of supplies in large
trucks, removal of manure, visits by veterinarians, access by
members of the public to ride or visit their horses, and so on.
      Plaintiff also had access to her ranch by a different route
(from the east) that included an undisputed right to travel over
one now-private street (Iverson Road) in Indian Springs and
other now-private streets in a third gated community (Indian
Falls). Plaintiff finds this route to her ranch unacceptable
because, after passing through Indian Springs and Indian Falls,
the route requires use of an old and narrow bridge on Fern Ann
Falls Road that she considers dangerous. This bridge is on
private property, but not on property that is part of any of the
three gated communities.
      We conclude the trial court erred on several points.
      First, the court found the individual homeowners in Indian
Springs, who owned the private streets abutting their lots to the
mid-line (subject to reciprocal easements with other
homeowners), were not indispensable parties to plaintiff’s
lawsuit, but nonetheless were bound by the judgment. This was
clear error.
      Second, the court erred when it found an express easement
over all the private streets of Indian Springs. The declaration of
easement plainly shows on its appended map the exact route of
the easement, over only one private street (Iverson Road) in
Indian Springs, and then over the private streets of Indian Falls.
(There is no controversy over the use of the private streets in
Indian Falls.)
      Third, the judgment provides an express easement “or,
alternatively, a prescriptive easement,” but the court’s statement
of decision did not mention or discuss a prescriptive easement.




                                3
Plaintiff did not establish the requirements for a prescriptive
easement over the private streets of Indian Springs, or over the
Lenope property.
      Fourth, the court failed to make the necessary findings to
support an equitable easement, and the record does not contain
evidence to support the factors that are necessary to impose an
equitable easement over the private streets of Indian Springs, or
over the Lenope property.
      Fifth, while a recorded easement exists over the Lenope
property (granted by plaintiff when she owned the Lenope
property), the easement by its terms does not benefit plaintiff’s
ranch, and instead benefits a third property that plaintiff no
longer owns. In any event, plaintiff cannot use that easement
because it cannot be reached except through the private streets of
Indian Springs, to which plaintiff has no right of access.
      Accordingly, the judgment must be reversed.
                               FACTS
1.    The Parties and the Properties1
      This case may be most readily understood by a
chronological narration of the background facts. This narration
begins in 1982, when development of the gated communities of



1      To assist in understanding this opinion, we append an
illustration with colored legends created by one of the parties.
(See appendix A, post, page 52.) The illustration is not in
evidence, and is included only for demonstrative purposes. Note
that the “Declaration of Easement Route” shown (in green) is the
easement route as this court finds it. Plaintiff contends to the
contrary that the easement route includes some of the private
streets in Indian Springs (all of which are shown in red).




                                4
Indian Springs and adjacent Indian Falls began (the latter is not
involved in this litigation).
       In 1982, the developer of Indian Springs filed a declaration
establishing the covenants, conditions and restrictions (CC&R’s)
governing Indian Springs. The CC&R’s established the Indian
Springs Homeowners Association, Inc., a defendant in this case
(Indian Springs HOA). There were 57 lots in the tract (Tract
No. 33622), and “private streets” were identified as Zaltana
Street, Avenita Court, Serafina Drive (now La Quilla Drive) and
Taima Avenue. The common area was defined as the security
gate and “the reciprocal easements held by and against each
owner for use and maintenance of the Private Streets installed
over portions of each Lot, as shown on the Map.”2 The tract map
of Indian Springs shows ownership lines to the center of the
private streets.
       In 1996, the plaintiff, April Hart, purchased a ranch at
22575 Fern Ann Falls Road in Chatsworth. (The ranch has been
owned at various times by Ms. Hart; Ranch at the Falls, LLC;
and another entity. The parties have stipulated that these are
alter egos of Ms. Hart, so we will refer to her as plaintiff.) The
Fern Ann Falls area is not a part of any of the three gated
communities that are relevant to this case (Indian Springs,
Indian Oaks, and Indian Falls). Indian Falls lies to the east of
plaintiff’s ranch; Indian Oaks (which did not exist in 1996) lies to
the west of the ranch; and Indian Springs lies to the south of



2     The 1982 CC&R’s were restated on March 13, 2002,
consolidating various amendments made between 1984 and 2002.
There are no changes pertinent to this appeal.




                                 5
Indian Oaks and the ranch. Public access to plaintiff’s ranch
from the east was available over a route including Iverson Road.
       That year (1996), plaintiff built a “horse ring,” and to do so
brought in ten truck and trailer loads of sand to the ranch from
the west, coming “[a]cross what is now known as Indian Oaks,
and south, what is now known as Indian Springs,” and “the
tractor had to obviously make some roads in there.”
       On June 1, 1998, the Indian Springs HOA recorded a
declaration of easement in favor of abutting landowners,
including plaintiff’s ranch (the 1998 easement declaration). The
declaration recited that Indian Springs HOA was “the owner of
certain common areas within Indian Springs Estates, including
the private streets through the project (hereafter ‘Servient
Tenement’), pursuant to” the 1982 CC&R’s. The recitals also
stated that Los Angeles County was vacating the county’s
easement for public streets over the servient tenement. The only
public street in Indian Springs was Iverson Road. This
privatization of public streets was “conditioned upon the
conveyance of a non-exclusive easement for ingress and egress
throughout the Servient Tenement” to owners of the dominant
tenement (including plaintiff’s ranch). The declaration further
recited the Indian Springs HOA’s desire to comply with the
conditions established by the county “by conveying to the owners
of lots in the Dominant Tenement an appropriate easement.”
       The body of the declaration then conveyed “an easement for
ingress and egress and related purposes over the private streets
in the Servient Tenement as depicted on the Map attached hereto
as Exhibit ‘B’.” The map identified the “streets involved in grant
of easement” by means of dotted hatching over those streets. The
only street in Indian Springs so identified is Iverson Road. The




                                  6
other private streets on the easement route were in the
neighboring community of Indian Falls. (On April 1, 1998, the
Indian Falls Homeowners Association (Indian Falls HOA)
executed a similar declaration of easement in favor of plaintiff
and other abutting landowners, over “the private streets in the
Servient Tenement as depicted on the Map attached hereto as
Exhibit ‘B’.” This was the same map as that attached to the
Indian Springs easement declaration, showing Iverson Road in
Indian Springs and the private streets in Indian Falls as “streets
involved in grant of easement.”)
      On March 23, 1999, the Board of Supervisors of Los
Angeles County adopted a resolution privatizing the same streets
depicted on the maps just described: “Iverson Road & Streets
Within Tract No. 42353.” (Tract No. 42353 is Indian Falls.)
      The effect of the Indian Springs declaration of easement,
which was accepted by the county, was to grant an easement to
abutting landowners over Iverson Road, and no other private
streets within Indian Springs.
      Contemporaneously with their declarations of easement,
the Indian Springs and Indian Falls HOAs also made “Easement
and Maintenance Agreement[s]” with each other. (These are
substantively identical; the parties refer to them as the
“maintenance agreements.”) Each homeowners association gave
the other and abutting property owners “right of way easements
over and across those portions of the private streets as depicted
on Exhibit ‘3’ hereto within Indian Falls Estates and Indian
Springs Estates. The easements are granted only to create a
direct path through the respective projects for ingress and




                                7
egress.” Exhibit 3 showed the same streets as shown on the
maps attached to the two easement declarations.3
      In 2002, grading began for the development of Indian Oaks.
      In November 2002, plaintiff and her then-husband bought
property in Indian Springs, at 22545 La Quilla Drive, and moved
there from the ranch (where plaintiff had lived since 2000). Her
move to Indian Springs gave her the right to use the private
streets of Indian Springs. She lived in Indian Springs until 2008.
      On October 31, 2005, plaintiff purchased property in Indian
Oaks, at 22602 Lenope Drive (the Lenope property), for
$1.7 million. (She testified that she had been trying to buy that
parcel of land “that butted up to Fern Ann Falls, because I
wanted to have an appropriate access to [the ranch].”) She built
a 15-feet-wide roadway over the Lenope property (the Lenope
roadway) that connected it with Fern Ann Falls Road. Together
with the private streets of Indian Springs and Indian Oaks that,
as a homeowner, she was entitled to use, the Lenope roadway
gave plaintiff access to her ranch from the west.

3     In the maintenance agreements, each homeowners
association agreed to “administer and manage the operation,
maintenance and repair of the Private Streets and Access Gate
located within the boundaries of its respective project.” The
agreement stated that, as a condition imposed by the county,
each homeowners association had recorded the easement
declarations (described in the text, ante) in favor of abutting
property owners. The agreement contained a clause entitling the
prevailing party to attorney fees, “[i]f any action at law or in
equity is necessary to enforce or interpret the terms of this
Agreement and if either party files any action or brings any
proceeding against the other party arising out of this
Agreement . . . .”




                                8
       In 2005, plaintiff (through her alter ego, Ranch at the Falls)
also purchased a property at 22590 Fern Ann Falls Road. (The
parties refer to this as the Friese property, as plaintiff sold it to
Donald Friese in September 2013.) The Friese property is across
the road and south of plaintiff’s ranch, and adjoins the east side
of the Lenope property.
       In May 2007, the Indian Oaks Homeowners Association
(Indian Oaks HOA) wrote to plaintiff, telling her that her hay
delivery vehicles and other uses of the streets at Indian Oaks
“could be considered running a business from your home even
though the horse ranch is not actually located at the Oaks,” and
asked plaintiff to correct the problem. A notice on January 17,
2008, told plaintiff she was in violation of the Indian Oaks
CC&R’s.
       In August 2008, Indian Springs HOA wrote to plaintiff
about hay trucks and horse trailers using the interior streets of
Indian Springs for access to the ranch, advising her that such
traffic was “only allowed to use Iverson.”
       By 2008, plaintiff had rented the ranch to about seven
different persons or entities. From 2008 to 2011, only plaintiff
used the ranch, for “my horses.” (Plaintiff testified that when she
moved onto the ranch property in 2000, she had five or six
horses.)
       In 2010, plaintiff granted a permanent easement over the
Lenope roadway to Ranch at the Falls (her alter ego that owned
the Friese property). The grant states that plaintiff “hereby
grants to Ranch at the Falls LLC permanent easement for the
benefit of the property known as 22590 Fern Ann Falls [the
Friese property], over/under/on/across the land located as




                                 9
described in Exhibits A and B [the Lenope roadway] for ingress
and egress purpose(s).”
       In December 2012, plaintiff sold the Lenope property to
defendants Keith O’Neal and Gladys Maniago (collectively,
O’Neal). The purchase price was $775,000. (The property had
been listed at $849,999, as a short sale subject to the lender’s
approval.)4 Plaintiff told O’Neal about the easement, and
testified she “wouldn’t have signed their offer if they didn’t
assure me that they would never try and overturn that
easement.” However, there is no evidence of any deed reserving
for plaintiff’s ranch property any right to use the easement after
she sold the Lenope property to O’Neal.
       In September 2013, plaintiff sold the Friese property to
Donald Friese. There is also no evidence of any deed involved in
this transaction that granted plaintiff or Ranch at the Falls LLC
any right to use the easement after the sale to Mr. Friese.
       In 2013, plaintiff leased the ranch to Randy Cano Training
Stables, Inc. The rent was $4,000 a month, and the term of the
lease was two years. The lease began in August 2013. The

4      Plaintiff asserts the lender agreed to the short sale “based
upon representations made by [O’Neal] that the Lenope Roadway
Easement significantly impacted and devalued their property.”
The authority cited for this statement is an addendum to the
purchase agreement describing “impediments regarding the
Property that should be taken into consideration regarding the
‘Short Sale’.” One of the impediments (there were four others)
listed was the easement, described as “a MAJOR HUGE
problem,” running “DIRECTLY through the front yard of the
Property” that was “being accessed CONSTANTLY” by the ranch.
(The Lenope property was appraised, as of October 4, 2012, at
$775,000.)




                                10
number of horses he had on the property was “somewhere in the
30’s.” During his tenancy, there were hay deliveries on “big semi
trucks,” “like a tractor/trailer,” “[a] minimum of probably every
ten days.” There were shavings deliveries on semi-trucks (“the
big ton trucks”) “one to two times a month,” and manure removal
“[t]wice a month.” Blacksmiths came to the ranch at least once a
week, sometimes more, using “a large one-ton pickup truck with
very heavy blacksmith equipment.” A veterinarian service came
to the property “maybe once a week.” Most of the owners of the
horses stabled at the ranch (about 25) came to the ranch on a
daily basis to ride or see their horses. Plaintiff told Mr. Cano
“that [he] could use the bridge [from the east], or the Lenope
roadway [from the west].”
       In mid-June 2014, O’Neal erected a gate on the Lenope
property that blocked access to the Lenope roadway. Mr. Friese,
who now owned the Friese property (the dominant tenement in
the 2010 Lenope roadway easement), gave O’Neal permission to
do so.
       On June 30, 2014, plaintiff filed a complaint against
O’Neal, alleging causes of action for quiet title, nuisance and
declaratory relief. Plaintiff obtained a temporary restraining
order, and on July 22, 2014, a preliminary injunction restraining
O’Neal from maintaining a gate or otherwise interfering with
plaintiff’s use of the Lenope roadway, pending trial.
       A few months later, on October 23, 2014, plaintiff filed a
first amended complaint, adding causes of action against Indian
Springs HOA and Indian Oaks HOA for quiet title, nuisance and
declaratory relief, and against Lantz Security Systems, Inc. (now
Eagle Knight Security Systems, Inc.) for declaratory relief. She
alleged that public use of the private streets in Indian Springs




                               11
and Indian Oaks had been a condition of their development (in
fact this was not the case), and as a result, plaintiffs, as members
of the public, had easement rights over those streets. Plaintiff
alleged that after she obtained the preliminary injunction against
O’Neal, the homeowners associations refused to allow access to
the private streets of Indian Springs and Indian Oaks leading to
the Lenope roadway. Instead, defendants required plaintiff and
her vendors and invitees to wait for a guard from Eagle Knight to
escort their vehicles, and the guard then forced the vehicles to
use the Iverson Road route to the ranch, “over a dangerous,
narrow bridge on Fern Ann Falls Road.”
       The court granted a temporary restraining order, and on
November 14, 2014, granted a preliminary injunction, restraining
defendants from delaying, escorting and redirecting vehicles or
otherwise interfering with plaintiff’s use of the private streets of
Indian Springs and Indian Oaks to access the Lenope roadway.
       Meanwhile, on October 1, 2014, Mr. Cano had written to
plaintiff about the problems he and his clients and vendors were
encountering, including vendors in semi-trucks and large vans
being escorted over “what appears to be a very unsafe and narrow
bridge,” and who were “now refusing to deliver.” Mr. Cano
doubted he could “continue to conduct business at this location
much longer,” and intended “to consider other options.”
       On November 1, 2014, Mr. Cano informed plaintiff that “as
of December 1, 2014, I will have to give up my monthly tenancy
on your property.” He stated the “problem with the HOA’s has
become unbearable,” he had lost several clients because of the
harassment, and “I can no longer afford the up keep here.”




                                12
2.     The Litigation
       The litigation continued. O’Neal and Indian Springs HOA
filed a cross-complaint against plaintiff, among other things
seeking to quiet title based on the Indian Springs HOA’s 1998
easement declaration.5 In May 2015, plaintiff filed a second
amended complaint (the operative pleading), adding a cause of
action for intentional interference with contractual relations.
Various answers were filed, including an amended answer by
Indian Springs HOA asserting an affirmative defense of failure to
name the homeowners in Indian Springs as indispensable
parties.6
       In October 2016, both O’Neal and the Indian Springs HOA
filed motions for judgment on the pleadings. O’Neal’s motion
contended plaintiff did not have standing to enforce the Lenope
roadway easement because the easement benefited the Friese
property, which plaintiff no longer owned. In addition, O’Neal
asserted the easement was unenforceable under the doctrine of
merger, as plaintiff and her alter ego owned both properties when
she granted the easement. Indian Springs HOA argued the

5     The cross-complaint alleged causes of action for
abandonment and extinguishment of easement, quiet title,
trespass, nuisance, unjust enrichment and declaratory relief.

6     In May 2015, plaintiff and Indian Oaks HOA agreed to a
settlement. Indian Oaks agreed not to oppose plaintiff’s claims,
so long as there were no damages or costs assessed against it,
and so long as no additional burdens beyond access to the ranch
through the Lenope roadway were placed on Indian Oaks. Indian
Oaks agreed to abide by any determination made by the court or
any settlement between the parties in connection with plaintiff’s
easement claims.




                               13
private streets were owned by the homeowners, not the
association, and they were indispensable parties to the litigation.
Further, Indian Springs asserted the facts pleaded were
insufficient to sustain an express or prescriptive or equitable
easement. The trial court denied both motions.
      Indian Springs HOA filed a petition for writ of mandate
which we summarily denied.
      Plaintiff filed an ex parte motion to amend her complaint to
assert a claim for attorney fees based on the 1998 maintenance
agreements between the Indian Falls and Indian Springs HOAs.
(See pp. 7-8 & fn. 3, ante.) The trial court denied the ex parte
motion, but apparently ruled plaintiff could amend according to
proof.7 At the close of plaintiff’s evidence, the parties revisited
the subject, and after argument, the trial court granted the
motion to amend the complaint.
      The trial court visited the site on February 14, 2017, before
testimony began. Nineteen witnesses testified at a trial that
lasted for seven days. At the close of plaintiff’s evidence,
defendants made an oral motion for judgment (Code Civ. Proc.,
§ 631.8) based on failure to join indispensable parties; the court
denied the motion.8
      In a footnote in their closing brief on April 3, 2017,
defendants requested a statement of decision explaining the
factual and legal basis for decisions on 13 specified issues.

7     In his opening statement, discussing the 1998 maintenance
agreements, defense counsel stated that “I know your order from
last week was plaintiffs can amend according to proof.”

8    Further statutory references are to the Code of Civil
Procedure unless otherwise specified.




                                14
Defense counsel had also requested a statement of decision
during his opening statement at trial.
3.     The Trial Court’s Ruling
       On April 10, 2017, the trial court issued its written and
signed “ruling and statement of decision,” finding in favor of
plaintiff on all her causes of action. We quote extensively from
pertinent parts of the court’s description of the evidence on which
its decision was based. In footnotes and in a parenthetical
explanation in the text, we note errors in the court’s fact finding.
       “To access Fern [Ann] Falls Road [where the ranch is
located] from the East, it is necessary for vehicles to travel
around a blind curve, descend down a grade, and cross an 11 foot
wide bridge, located at the East end of Fern [Ann] Falls Road.”
The only record of the bridge “was from approximately fifty
(50) years ago . . . . There is no record of when the bridge was
constructed or to what standard, if any. The Expert testimony of
Donald Khalighi, a Civil Engineer, indicated that the bridge was
too narrow, had no guard rails, lighting, or proper drainage under
the bridge.” The trial court also cited the testimony of Nina
Johnson, a fire protection engineer assistant with the
Los Angeles County Fire Department. Ms. Johnson had seen the
bridge some years ago, and was familiar with fire codes and their
applicability to the bridge. Under the current fire code, bridges
were required to be 20 feet wide and able to support
75,000 pounds.9 (Ms. Johnson also testified about plaintiff’s



9    The trial court stated Ms. Johnson “testified that the bridge
was not safe for use by the fire department,” but she did not
make that statement.



                                15
current efforts to correct fire code violations and obtain permits
for five nonpermitted structures on her ranch.)
       The trial court described the route from the west through
Indian Springs and Indian Oaks to the Lenope roadway, stating
it was “the preferred route to avoid [the] narrow, unsafe bridge at
the East access . . . . There was also testimony that large trucks
which service the ranches, trash companies, and the US Post
Office, will not use the East entrance because of the unsafe
conditions of the road and bridge, as mentioned above.”
       The trial court cited plaintiff’s testimony “that she has been
to her ranch property on a daily basis since 1996. . . . She boards
her own horses and also leases out space for boarding and
training of horses for private individuals. The ranch has had as
many as thirty (30) to fifty (50) horses for boarding and
training.”10 The court found that “equity bars the application of
the merger doctrine to prevent the granting of an express
easement to the Plaintiff. There was no testimony that Plaintiff
intended a merger.” (This refers to the Lenope roadway
easement plaintiff granted to her alter ego as owner of the Friese
property.)
       “Plaintiff testified that because of the unsafe condition of
the bridge for the past twenty (20) years, she has primarily
accessed her ranch from the West by way of dirt roads prior to
the development of Indian Oaks [which began in 2002]. The
access to her ranch became more defined with the development of
Indian Oaks and the Lenope Place access to Fern Ann Falls
Road. . . . This was especially necessary for access of large trucks

10   The evidence only showed the number of horses at the
property (30 to 35) during the time Mr. Cano leased the ranch,
beginning in 2013.


                                 16
and equipment to access her ranch. [Citing aerial photo
exhibits.]”
      The trial court cited the testimony of David Ruiz, an expert
in aerial imagery analysis. Mr. Ruiz testified “that his review of
the historical photographs taken in the 1900s [the earliest of
these was 1994] established Plaintiff’s use of the easement over
the streets in Indian Springs and Indian Oaks developments, as
well as over the L[e]nope Place property now owned by
Defendants Keith O’Neal and Gladys Maniago.[11] A recorded
easement exists over the property to use the streets of Indian
Oaks.[12] A conditional tract map of the Indian Oaks


11     Mr. Ruiz’s testimony addressed the Indian Oaks area, and
he used later photographs (mostly from 2002 and 2003) in
identifying a dirt road that he said went through what is now the
Lenope roadway. A 2003 photograph shows a graded area where
the Lenope roadway now exists. As to the earlier photographs,
Mr. Ruiz testified that an October 13, 1997 photograph showed
“no evidence of vehicle use over the area in which the Lenope
property was eventually constructed.” A trail directly east of it
was a horse trail. An October 21, 1999 photograph, evidencing
vehicle use of dirt trails, likewise showed no evidence of vehicle
use over what would become the Lenope property. Mr. Ruiz also
testified about a 1994 photograph evidencing vehicle use over a
trail, which he said was “a thin trail,” that would require four-
wheel drive and would not support a vehicle pulling a trailer. It,
too, did not traverse the area where the Lenope property was
later built.
12    This apparently refers to the 1996 deed to plaintiff’s ranch.
The deed grants plaintiff Parcels 1 and 2 (the ranch), and
Parcel 3, “[a]n easement for ingress and egress to be used in
common with others over that portion of Fern Ann Falls Road,
which road has been in use for more than twenty years in the


                                17
development was to ‘grant to the general public a non-exclusive
easement for ingress and egress and road purposes over the
private and future streets of this land division . . . .’ ” (This refers
to conditions imposed by the Department of Regional Planning in
2001 for filing a final vesting tentative tract map for the
development of Indian Oaks. However, as Indian Springs HOA
points out without contradiction, the county did not accept the
offer for public dedication, so the Indian Oaks streets remained
private streets.)
       The trial court then described evidence concerning
plaintiff’s lease of the ranch in 2013 to Mr. Cano, for the boarding
and training of approximately 35 horses. Plaintiff, Mr. Cano and
one of his employees “testified that . . . Indian Springs [HOA], the
security company, [defendant Eagle Knight], and [O’Neal], were
interfering with the access to Fern [Ann] Falls Road. The
Plaintiff and Mr. Cano further testified that security personnel,
at the direction of Indian Springs, [were] to delay entry of any of
the clients and/or service going to the Plaintiff’s ranch. The
security personnel [were] directed to do this by requiring an
escort to the ranch, and at times, there would be no escort
available, so there would be long delays before people could
proceed to the ranch.”
       The trial court described defendant O’Neal’s property at
Lenope Place. O’Neal “had installed a gate to block all traffic
entering from L[e]nope Place. There was further testimony that
Mr. Cano’s clients were harassed and chased off the street and


past, and as it now exists, as of the date of this conveyance
[January 24, 1996],” followed by a metes and bounds description.
There is no evidence this easement is recorded in the chain of
title to any property in Indian Oaks.


                                  18
were being denied entrance by the security company and by
[O’Neal]. There was testimony that Mr. O’Neal had met with
directors of the Indian Oaks Homeowners Association and Indian
Springs Homeowners Association and there was a joint effort
between all defendants . . . to restrict and/or stop all use of the
West entrance to anyone traveling to Fern [Ann] Falls Road or
the Plaintiff’s property. Mr. Cano, as a result of the above
impediment to his business, wherein he lost several clients, was
forced to break the lease and relocate all of the horses on or about
December 1, 2014, or eight months prior to the expiration of the
two year agreement. Mr. Cano further testified that he planned
continuing business with [plaintiff] for at least five years had the
Defendants not impacted his livelihood.”13
       The court described the short sale of the Lenope property to
O’Neal, observing the price was one million dollars less than
plaintiff’s purchase price. The court observed that O’Neal “stated
and acknowledged the existing easement, which was included in
the title to the property, and was one of the primary reasons they
received a substantial reduction in the sale of the property from
the bank.”
       Other relevant evidence adduced at trial but not mentioned
in the trial court’s ruling will be described in connection with our
discussion of the legal issues the parties raise on appeal.
       After reciting the facts we have described, the court
rejected defendants’ contention that the individual homeowners
in Indian Springs were indispensable parties.


13    Actually, Mr. Cano testified he had leased property at his
previous location for six years, and assumed he would extend his
lease for the ranch beyond its two-year term.




                                 19
        The court then ruled that judgment was to be entered in
favor of plaintiff on each of her nine causes of action (although
the court made no mention of the prescriptive easement plaintiff
sought as an alternative to an express easement). The court
awarded $4,000 per month from December 1, 2013, until entry of
judgment against all defendants; gave judgment to plaintiff on
defendants’ cross-complaint; and stated attorney fees and costs
would be awarded to plaintiff. Plaintiff was ordered to pay
Indian Springs HOA $100 per month “for the use and
maintenance of the streets and security of Indian Springs and
Indian Oaks,” and the November 13, 2014 preliminary injunction
was made permanent.
4.      Proceedings After the Statement of Decision
        Defendants applied ex parte to vacate the statement of
decision and issue a proposed statement of decision. Defendants
contended the statute and rules required issuance of a tentative
decision and an opportunity to file objections, and asserted
numerous “ambiguous, omitted or defective findings.” The trial
court denied the motion.
        Plaintiff submitted a proposed judgment on April 27, 2017.
The proposed judgment, unlike the statement of decision, found
in favor of plaintiff on her quiet title claims based on an express
easement “or, alternatively, a prescriptive easement” against
both O’Neal and Indian Springs HOA. The proposed judgment
against Indian Springs also expressly stated that “any third
party individual homeowners who are affiliated in any way with
Defendants [Indian Springs and Indian Oaks HOAs], including
as . . . members, . . . are bound by this judgment.” The following
day, plaintiff filed a motion for attorney fees and costs.




                                20
       Defendants filed objections to the proposed judgment on
May 3, 2017. On May 10, 2017, the trial court entered judgment,
without ruling on the objections or altering the proposed
judgment.
       On May 22, 2017, the trial court awarded plaintiff attorney
fees of $199,459, based on plaintiff’s claimed status as a third
party beneficiary of the 1998 maintenance agreements (see fn. 3,
ante) between Indian Springs and Indian Falls HOAs.14
       Defendants filed motions for a new trial and motions to set
aside the judgment, which were denied.
       Eighteen homeowners who were not joined as defendants in
plaintiff’s quiet title causes of action (third party movants) filed a
motion to vacate the judgment that was also denied.
       Indian Springs HOA, O’Neal, Eagle Knight, and third party
movants filed timely notices of appeal.
                            DISCUSSION
       We note several preliminary points.
       First, in her respondent’s brief, plaintiff concedes that
defendant Eagle Knight (the security company) is not liable for
damages, and that she seeks only declaratory relief and a
permanent injunction against Eagle Knight. Our conclusions in
the case as to the other defendants make it unnecessary to
separately consider those claims as to Eagle Knight.
       Second, plaintiff filed a motion with her respondent’s briefs
requesting judicial notice of a 43-page document prepared by the


14    The trial court stated its belief all the causes of action were
intertwined, and “the evidence was clear. Basically, the people
are landlocked, forcing them to go over that bridge which, in the
court’s finding, is unsafe.”




                                 21
Chatsworth Historical Society. She tells us it was not presented
to the trial court, and “gives appropriate context” to certain
exhibits. We find the document is irrelevant and deny the
motion.
       Third, we grant defendant Indian Springs HOA’s
unopposed motion for judicial notice of a grant deed and of higher
resolution copies of four other documents admitted into evidence
in the trial court.
1.     Indispensable Parties and the Express Easement
       As we observed at the outset, we agree with defendants
that the Indian Springs homeowners were indispensable parties
to the litigation, and that the express easement granted by
Indian Springs HOA was confined to Iverson Road. As it
happens, these two points are related, because the rationale for
the trial court’s ruling on the indispensable party issue was
centered on an erroneous construction of the 1998 easement
declaration. Plaintiff makes the same arguments on appeal,
asserting, for example, that third party movants’ claim to be
indispensable parties “is premised on an erroneous position that
they are fee simple owners of the streets of the Indian Springs
HOA.” But they are indeed owners of the private streets, as we
now explain.
       a.     Indispensable parties
       The Indian Springs homeowners should have been joined
as parties, as required under the quiet title statutes. (§ 762.010
[“The plaintiff shall name as defendants in the action the persons
having adverse claims to the title of the plaintiff against which a
determination is sought.”]; § 762.060, subd. (b) [“the plaintiff
shall name as defendants the persons having adverse claims that
are of record or known to the plaintiff or reasonably apparent




                                22
from an inspection of the property”]; see also § 389 [governing
indispensable or conditionally necessary parties].)15
       Our conclusion necessarily flows from the undisputed
evidence that the individual homeowners in Indian Springs have
title to their lots to the center of the private streets they abut.
Thus, testifying about the tract map for Indian Springs (Tract
No. 33622), Robert D. Hennon, a licensed land surveyor and
expert witness for defendants, pointed out that “[y]ou can see
how the ownership lines of the adjoining parcels all go to the
center of the streets.” (See also Safwenberg v. Marquez (1975)
50 Cal. App. 3d 301, 308 [referring to the presumption that where
property is sold by reference to a recorded map, the grantee takes
to the center of the street shown on the map; the presumption
“continues to apply in the absence of a clear expression in the
deed not to convey title to the center line,” italics omitted];
Civ. Code, § 1112 [“A transfer of land, bounded by a highway,
passes the title of the person whose estate is transferred to the
soil of the highway in front to the center thereof, unless a


15     “A person who is subject to service of process and whose
joinder will not deprive the court of jurisdiction over the subject
matter of the action shall be joined as a party in the action if
(1) in his absence complete relief cannot be accorded among those
already parties or (2) he claims an interest relating to the subject
of the action and is so situated that the disposition of the action
in his absence may (i) as a practical matter impair or impede his
ability to protect that interest or (ii) leave any of the persons
already parties subject to a substantial risk of incurring double,
multiple, or otherwise inconsistent obligations by reason of his
claimed interest. If he has not been so joined, the court shall
order that he be made a party.” (§ 389, subd. (a).)




                                 23
different intent appears from the grant.”].) Mr. Hennon’s
evidence was not disputed.
       A quiet title judgment cannot be entered in the absence of
all parties with an interest in the property at issue. (See
Washington Mutual Bank v. Blechman (2007) 157 Cal. App. 4th
662, 667 [“A person is an indispensable party to litigation ‘ “if his
or her rights must necessarily be affected by the judgment.” ’ ”].)
The judgment entered by the trial court states that “any third
party individual homeowners who are affiliated in any way with
Defendants [Indian Springs and Indian Oaks HOAs] are bound
by this judgment.” That cannot be the case unless the owners of
the private streets were parties, or unless, as a matter of law,
Indian Springs HOA had the authority to bind its members to the
grant of an easement over the streets owned by the members.
While Indian Springs HOA had the authority to grant
nonexclusive easements “over that portion of each Lot designated
as the Private Streets,” this was only to the extent necessary for
maintenance, trash pickup and similar services.16


16     The CC&R’s state, concerning “Easements for the Benefit
of the Project,” that “[t]he Association shall have, and shall have
to further grant, nonexclusive rights, easements and licenses over
that portion of each Lot designated as the Private Streets, to the
extent necessary for trash pick-up, mail delivery, street light
maintenance, median strip maintenance, or other similar services
for the benefit of the Owners and the Project.” Further, as to
“Private Streets,” the CC&R’s state: “The Developer hereby
grants an easement to the Association and hereby declares an
easement for the benefit of and appurtenant to each Lot for
ingress and egress and underground utility service over that
portion of each Lot designated as the Private Streets and for the
construction and operation of the gate over that portion of


                                 24
       The trial court nonetheless concluded that the Indian
Springs HOA, “which alone executed and granted the easement
at issue, was the proper party,” and the individual homeowners
“were not indispensable parties.” The trial court based its
conclusion on the CC&R’s and the 1998 easement declaration,
stating that the latter “expressly states (and was executed on
behalf of all individual homeowners) that under the [CC&R’s],
the Indian Springs Homeowners Association is the owner of the
Private Streets through the project.” This was a mistaken
interpretation of those documents.
       b.    The declaration of easement and the CC&R’s
             i.     The CC&R’s
       The court cited various definitions in the CC&R’s,
observing that the definition of “ ‘Owner’ ” referred to “the record
owners of the fee simple title to any Lot,” and the term “ ‘Lot(s)’ ”
does not mention the Private Streets. (That is incorrect because
the CC&R’s define “ ‘Lot(s)’ ” to “mean and refer to any plot(s) of
land numbered 1 to 57, inclusive, of Tract 33622 as shown on the
Map.” As noted above, the undisputed testimony was that the
tract map showed ownership lines to the center of the street.)
The court also observed that the definition of “ ‘Private Streets’ ”
did not include “any reference to fee ownership by individual
owners.”17 Further, the court cited the definition of “ ‘Common

[specified Lots] designated as the Private Streets subject to
[specified] provisions.”

17    The CC&R’s define “ ‘Private Streets’ ” to “mean and refer
to the Property shown as Private Streets designated Zaltana
Street, Avenita Court, Serafina Drive and Taima Avenue of the
Map of Tract 33622 and shall include all improvements located
on or within the Private Streets.” (“ ‘Property’ ” is defined in the


                                 25
Area’ ” (“the security gate and appurtenances thereto, and the
reciprocal easements held by and against each owner for use and
maintenance of the Private Streets installed over portions of each
Lot, as shown on the Map”).
       The court concluded from those definitions, “combined with
the Declaration of Easement,” that Indian Springs HOA owns all
the private streets. We see nothing in those definitions (or the
declaration of easement, as explained below) that supports the
trial court’s view, or that contradicts the individual homeowner’s
ownership of the private streets to the midline, as established by
the tract map (and confirmed by the limited scope of the
easements the CC&R’s specifically grant to the HOA). To the
contrary, the CC&R’s nowhere suggest the HOA “owns” the
private streets. The fact that all the owners have reciprocal
easements for use and maintenance of “the Private Streets
installed over portions of each Lot” is entirely consistent with
each owner’s title to the portion of the private street installed
over his or her lot.
              ii.   The declaration of easement
       The declaration of easement is the only other source the
trial court cited (incorrectly) as demonstrating the HOA’s
ownership of the private streets. The declaration, in its first
recital, stated the Indian Springs HOA was “the owner of certain
common areas within Indian Springs Estates, including the
private streets through the project (hereafter ‘Servient
Tenement’), pursuant to” the 1982 CC&R’s. It is this language


recitals of the 1982 CC&R’s as “Lots 1 through 57 of tract 33622
as shown on map (the ‘Map’) recorded in Book 993, Pages 66
through 75, inclusive, of Maps, Records of Los Angeles County,
California.”)


                                26
the trial court, and plaintiff, point to as establishing the Indian
Springs HOA owns the private streets (and therefore had
authority to grant an easement over all of them, not just Iverson
Road). In addition, plaintiff points to the language by which
Indian Springs HOA granted the easement, which uses the plural
(private streets, not “street”), granting “an easement for ingress
and egress and related purposes over the private streets in the
Servient Tenement as depicted on the Map attached hereto as
Exhibit ‘B’.”
       To the extent the quoted language in the recital is
ambiguous, any ambiguity is resolved by the remainder of the
document; by related documents in the record that were recorded
contemporaneously; and by testimony from the authorized
member of the board of directors who executed the easement
declaration for Indian Springs HOA and from the attorney who
prepared the easement declaration.
       The easement declaration unambiguously states it is
confined to the private streets depicted on the map attached to
the declaration. There is no getting around the fact that the
private streets depicted on the map are only Iverson Road and
the private streets in Indian Falls. So, even if Indian Springs
HOA were the owner of all the private streets in Indian Springs
(and it is not), it did not grant plaintiff an easement over all those
streets.
       Plaintiff cannot explain away the map. Plaintiff merely
asserts – incorrectly, and therefore without any citation to
authority – that the contention that the map controls “over the
written language of the easement” is “simply not the law in
California.” But here, the “written language of the easement”
specifically uses the map to show the easement route. Plaintiff




                                 27
cites no legal authority that supports her contrary view of “the
law in California.” It has long been the law in California that
plat maps may be used to precisely define an easement, and
when an easement is defined by a map, it is decisive. (Wilson v.
Abrams (1969) 1 Cal. App. 3d 1030, 1035 [absence of language
does not “infect[] the instrument with the lack of specificity
urged. The easement was granted pursuant to a plat map
attached to the instrument, and it is settled that easements may
be conveyed in such manner”].)
       Other contemporaneous events and documentation make it
clear that the map, and not the use of the plural (private
“streets”) specifies the limits of the easement.
       As mentioned earlier, both the Indian Springs and Indian
Falls HOAs recorded their easement declarations in favor of
plaintiff and other abutting landowners in 1999, at the same
time.18 (To repeat, Indian Falls is the gated community to the
east of plaintiff’s ranch. The Indian Falls CC&R’s were first
recorded in 1997.) The easement declarations are virtually
identical, and use the same map showing the “streets involved in
grant of easement.”
       In Indian Falls (unlike Indian Springs), all the streets had
been public streets, and Indian Falls sought to have those streets
privatized. At the same time, Indian Springs sought to privatize
portions of Iverson Road, the only public street in Indian Springs.
The county treated the applications of Indian Falls and Indian
Springs to privatize their streets as a single transaction. The


18   The two easement declarations have consecutive filing
numbers: XX-XXXXXXX (Indian Falls) and XX-XXXXXXX (Indian
Springs).




                                28
county’s conditions for privatization included, as stated in the
easement declarations, “the conveyance of a non-exclusive
easement for ingress and egress throughout the Servient
Tenement” to abutting property owners. Both Indian Springs
and Indian Falls HOAs complied with that condition by
conveying an easement “for ingress and egress and related
purposes over the private streets in the Servient Tenement as
depicted on the Map attached hereto as Exhibit ‘B’.”
       The report to the Board of Supervisors from the
Department of Public Works described why it was recommended
the county vacate its rights of way to these streets: “The Indian
Falls Homeowners’ Association and Indian Springs Homeowners
Association requested the vacation to restrict public access,
privatize existing streets and establish a gated community.” The
report further stated: “All the streets proposed to be vacated
have been built to County standards and, except for the portion of
Iverson Road which is a County highway, have been maintained
by the Homeowners’ Associations. Maintenance of the vacated
streets, including that portion of Iverson Road discussed above,
will continue to be the responsibility of the Homeowners’
Associations, should your Board approve the vacation. These
streets will remain private streets for use by the adjoining property
owners and the owners of properties dependent on these streets for
access. This requirement is provided for in the Homeowners’
Association [CC&R’s], and in the agreements and the declaration
of easement.” (Italics added.) An attached map showed the
streets being privatized, and they are the same streets shown on
the two easement declarations. In March 1999, the Board of
Supervisors adopted a resolution as recommended, privatizing
“Iverson Road & Streets Within Tract No. 42353 [Indian Falls].”




                                 29
       These documents clearly establish the scope of the Indian
Springs declaration of easement, but there is more. As noted
earlier (see pp. 7-8 & fn. 3, ante), simultaneously with their
easement declarations, the Indian Springs and Indian Falls
HOAs recorded the two maintenance agreements they made with
each other.19 Each homeowners association gave the other and
abutting property owners “right of way easements over and
across those portions of the private streets as depicted on
Exhibit ‘3’ hereto” – again, the same map as the one attached to
the easement declarations. The maintenance agreements stated
the owners of abutting properties were to “use the Iverson Road
entrance exclusively.” (There was to be another access gate on
Poema Street in Indian Falls.) These agreements, too, referred to
the easement declarations each association had recorded in favor
of the abutting property owners as a condition imposed by the
county.
       In sum, all the references in the county’s documents to the
“streets” are to the streets in which the county vacated its rights
of public access, and those are only the streets in Indian Falls
and the portion of Iverson Road in Indian Springs. The other
contemporaneous documents – the maintenance agreements and
the Indian Falls declaration of easement – are to the same effect.
       We digress briefly to address plaintiff’s contention, and her
counsel’s repeated assertions at oral argument, that the
easement declaration requires “an appropriate easement,” and
that the easement route depicted on the map is not “appropriate”
because it forces plaintiff to use the unsafe bridge on Fern Ann

19   The recorded numbers of these documents are XX-XXXXXXX
and XX-XXXXXXX, the numbers immediately preceding the two
easement declarations.


                                30
Falls Road. (The “appropriate easement” language appears in
one of the recitals in the easement declaration, stating the
declarant’s “desire[] to perform the conditions established by the
County of Los Angeles by conveying to the owners of lots in the
Dominant Tenement an appropriate easement.”) Plaintiff claims
this recital required Indian Springs “to make the Fern Ann Falls
bridge safe and drivable when seeking vacation of the public
streets from the County.”
       Plaintiff cites no authority for that proposition, and we can
imagine none. For one thing, a descriptive term in a recital does
not change the clear language of the easement grant. For
another, the bridge is on private property owned by residents on
Fern Ann Falls Road, and it is their obligation to maintain the
bridge. Indian Springs has no obligation – indeed it has no right
– to maintain a bridge on property owned by others, and nothing
in any county or other document suggests otherwise.
       The documentation of the easement route was further
supported by trial testimony. Neil Eberhard, the then-member of
the board of directors who signed the declaration of easement on
behalf of Indian Springs HOA, confirmed that “both associations
worked together to come up with a way to satisfy the county to
get the streets – to get Iverson privatized and the Fall streets
privatized.”20 He “very definitely” recalled “what the route was
that this easement created that [abutting landowners] were to
use,” and it was the route on Exhibit B: “on the exhibit it is
plainly marked by hash lines that allow egress and ingress to
Fern Ann Falls.”

20    Mr. Eberhard explained: “Indian Springs had a set of
streets that were private per se. And Iverson was not.”




                                 31
       Robert D. Hillshafer, who was general counsel for both
Indian Springs and Indian Falls HOAs at the time and
participated in the preparation of both easement declarations,
testified at length and in detail to the same effect – that it was
never the intent of Indian Springs to provide the abutting
landowners the right to drive over Indian Springs private streets;
“[t]he limitation was Iverson Road.” As to the use of the plural
“streets,” Mr. Hillshafer testified that “the only thing that the
Springs was really granting was Iverson,” and “[s]o the plural of
street is probably more – creates a misimpression that shouldn’t
be there.”
       c.      Conclusions
       In the face of the language confining the easement to the
private streets “depicted on the Map attached,” the
contemporaneous documents to the same effect, and the
testimony, the only reasonable construction of the words in the
Indian Springs easement declaration is that it is confined to
Iverson Road. In other words, returning to plaintiff’s contentions,
we find the plural reference to private “streets” in the easement
grant to be of no significance. No other conclusion is reasonably
sustainable. Plaintiff has an express easement of ingress to and
egress from her ranch property through Indian Springs, but the
easement route is confined to Iverson Road.
       That returns us to the third party movants’ status as
indispensable parties to plaintiff’s quiet title action. As we have
said, the trial court relied for its contrary conclusion, as does
plaintiff, on the recital in the easement declaration that Indian
Springs HOA was “the owner of certain common areas within
Indian Springs Estates, including the private streets through the
project . . . pursuant to” the CC&R’s. The court reasoned that the




                                32
third party movants did not have a property interest in the
private streets that was injuriously affected, because they had
only “a non-exclusive, reciprocal right of access regarding the
Private Streets.” As we have seen, that is not the case; third
party movants (and other individual homeowners) own their lots
to the mid-point of the private street; there is no evidence to the
contrary.21 As for the quoted recital language, it may be an
infelicitous turn of phrase, but in fact, nothing in the CC&R’s or




21     In addition to the undisputed evidence that the Indian
Springs tract map showed the lots extended to the mid-line of the
street, several owners testified to their understanding that this
was so. For example, Mr. Eberhard, who resided in Indian
Springs until 2000, testified that his understanding was that, as
a member of Indian Springs, he “owned to the middle of the road”
and that “all the members owned likewise to the middle of the
street.” Mr. Hillshafer, who had been counsel for the HOAs,
likewise testified that the interior streets within Indian Springs,
other than Iverson Road, were “owned by the individual lot
owners,” and were “[s]ubject to reciprocal easements granting
certain duties and obligations to the Association for maintenance
and repair and replacement.” Iverson Road, by contrast, at the
time of the easement declaration and privatization, was not
owned by individual lot owners, and when Mr. Eberhard signed
the declaration of easement, he did not “encumber the fee
interest of any member of the association.” Mr. Hillshafer also
testified it was his understanding that, “once the public interest
on Iverson Road was vacated, that Indian Springs, as a successor
in interest, was to step into the shoes as the owner and
undertake control of Iverson.”




                                 33
other documents in the record suggests that Indian Springs HOA
“owns” the private streets.22
       In addition to the ownership issue, the trial court reasoned
(and plaintiff argues) that Indian Springs HOA was the only
necessary party because of its authority to enforce all provisions
of the CC&R’s “by appropriate means, including without
limitation, . . . the commencement of actions.”23 The court also
cited Civil Code section 5980, which gives a homeowners
association standing “to institute, defend, settle, or intervene in
litigation . . . in its own name as the real party in interest and


22    Mr. Hillshafer, who was responsible for preparation of the
easement declarations, was questioned about the quoted
language and said this: “Well, I don’t think it was really
intended to indicate that the association owned the private
streets, but it sort of implies that in here, so it could have been
worded more accurately.”

23    Plaintiff also points to a 1996 grant of easement executed
by Mr. Eberhard on behalf of the Indian Springs HOA, granting
an easement to the owner of what is now Indian Oaks (Tract
No. 44327) over the private streets in Indian Springs. Plaintiff
says this shows Mr. Eberhard was authorized to bind Indian
Springs homeowners on other occasions “without needing
individual signatures of each homeowner.” We do not see how
this proves anything with respect to the easement declaration at
issue in this case. Indeed, when questioned about the 1996
easement, Mr. Eberhard testified he believed he had authority to
bind Indian Springs HOA without all 57 lot owners’ signatures,
“[u]nderstanding that [the grantee/owner of Indian Oaks] at that
time controlled a major part of the 57 lots [in Indian Springs] and
having had discussions and meetings with the rest of the
homeowners, yes, I felt I was authorized.”




                                 34
without joining with it the members,” in specified matters,
including “[e]nforcement of the governing documents” and to
repair property damage (id., subd. (a)). But this is a quiet title
case, not a suit to enforce any provision of the governing
documents or to repair property damage, and section 5980 is
irrelevant to an owner’s right to be joined as an indispensable
party to a quiet title claim affecting his property.24
      In sum, because the third party movants were, as they
contended, necessary parties to plaintiff’s quiet title action, the
judgment against the individual homeowners cannot stand. And
even if it could, the trial court’s grant of an express easement
over the private streets of Indian Springs was erroneous, as the
express easement is confined to the portions of Iverson Road
depicted on the map.
2.    Other Claims on Appeal
      Even if it were proper to quiet title in the absence of
individual homeowners, we would reverse the judgment, as we
find no merit in plaintiff’s claims of prescriptive and equitable
easements over the private streets of Indian Springs and the
Lenope roadway.
      a.     The prescriptive easement claim
      As has been mentioned, plaintiff alleged a prescriptive
easement “in the alternative” to her claims of an express

24    The trial court also pointed to the provision of the
maintenance agreements between Indian Springs and Indian
Falls stating the agreements were binding on the parties,
“including the members of the Associations, and each of their
successors and assigns.” Of course that is so, but the easements
referred to in that agreement, as we have found, do not affect the
private streets of Indian Springs other than Iverson Road.




                                35
easement. In its statement of decision, the trial court did not
address that claim, finding only express easements. But the trial
court entered the judgment drafted by plaintiff “[r]egarding
plaintiffs’ first cause of action for quiet title based upon an
express easement, or, alternatively, a prescriptive easement.”
(Some capitalization omitted.) Plaintiff contends that “a quiet
title judgment based on a prescriptive easement was awarded by
the Trial Court.” We think not.
       The statement of decision has no findings by the trial court
supporting a prescriptive easement. A prescriptive easement
requires “use of the property which has been open, notorious,
continuous and adverse for an uninterrupted period of five
years.” (Warsaw v. Chicago Metallic Ceilings, Inc. (1984)
35 Cal. 3d 564, 570 (Warsaw).) The statement of decision does not
discuss the elements of a prescriptive easement, or even mention
the term “prescriptive easement.”
       The trial court’s ruling on third party movants’ motion to
vacate the judgment states the court found express and equitable
easements in plaintiff’s favor over certain private streets located
within Indian Springs but says nothing about a prescriptive
easement.
       In short, it is clear the court did not find a prescriptive
easement, despite plaintiff’s closing trial brief contending she had
established a prescriptive easement. “Whether the elements of
prescription are established is a question of fact for the trial
court.” (Warsaw, supra, 35 Cal.3d at p. 570.) Here, the trial
court made no fact findings on those elements. Nor do the
circumstances of this case permit us to infer the existence of any
such findings – indeed, plaintiff says nothing in her brief about
implied findings. Nor could she.




                                36
       Defendants requested a statement of decision, but plaintiff
did not. Plaintiff did not object to the statement of decision, and
opposed defendants’ application to vacate the statement of
decision. Plaintiff’s opposition argued the statement of decision
“included a detailed discussion of facts and conclusions of law in
support of its decision.” Under these circumstances, the doctrine
of implied findings (requiring an appellate court “to infer the trial
court made all factual findings necessary to support the
judgment” (Fladeboe v. American Isuzu Motors Inc. (2007)
150 Cal. App. 4th 42, 58)) plainly does not allow us to infer the
court awarded a prescriptive easement. (Cf. id. at p. 59
[“Litigants must also bring ambiguities and omissions in the
statement of decision’s factual findings to the trial court’s
attention—or suffer the consequences.”].)
       Finally, we would in any event conclude there was
insufficient evidence of a prescriptive easement over the private
streets of Indian Springs. Plaintiff contends her use was “open,
notorious and hostile for a continuous period of five years
commencing no later than 1999.” She relies on her testimony
that she traveled to the ranch property daily since 1996,25 and on

25    Specifically, plaintiff cites her testimony that, during the
time she lived in Indian Springs (from 2003 to 2007) and in
Indian Oaks (from 2008 to 2012), she continuously traveled to the
ranch property “on a daily basis” because her “horses live[d]
there” and she “checked on them on a daily basis.” Since 1996
when she purchased the ranch, her usual method of accessing the
ranch was over roads now known as La Quilla and Taima (Indian
Springs) and Peak and Lenope (Indian Oaks). She estimated the
number of times she used “the trails, streets and roadways over
Indian Springs and Indian Oaks,” from 1996 to 2014, as
“thousands.”



                                 37
the testimony of her expert witness in aerial photography
analysis (David Ruiz), who testified to the existence in 1999 of
“well-defined, well-traveled” roadways and “evidence of vehicular
traffic” over those roadways in what would later be developed as
Indian Oaks. (These roadways then connect with Taimi Avenue
in Indian Springs.)
       The cited evidence does not establish continuous hostile use
since 1999. The period from 1999 to 2002 is not a five-year
period, even assuming other elements of a prescriptive easement
were met. (There is no evidence the then-owner of the area that
was later developed as Indian Oaks had actual or constructive
notice of plaintiff’s daily trips over the dirt roads and trails
Mr. Ruiz identified. (See 6 Miller & Starr, Cal. Real Estate (4th
ed. 2019) Easements, § 15:35 [“The fact that a user claims a right
to use the property adversely to the rights of the owner of the
servient tenement must be communicated to the property owner,
or the use of a claimed easement must be so obviously exercised
as to constitute implied notice of the adverse claim”; the owner
“must have notice that unless some action is taken to prevent the
use it may ripen into a prescriptive easement”].))
       From late 2002 until 2012, plaintiff owned property and
lived in Indian Springs and Indian Oaks, and so was entitled to
use the private streets of both communities. “Prescription cannot
be gained if the use is permissive.” (12 Witkin, Summary of Cal.
Law (11th ed. 2018) Real Property, § 418, p. 483.) And the period
from 2012 to the filing of this litigation in 2014 is not a five-year
period.
       Plaintiff argues her residency does not negate her “hostile
use” of the streets, because both Indian Springs and Indian Oaks
HOAs raised objections about her use. We disagree. As to Indian




                                 38
Springs, plaintiff cites her receipt of a letter from Indian Springs
HOA dated August 11, 2008. The letter stated that hay trucks
and horse trailers were using the interior streets of Indian
Springs for access to her ranch, and stated that “Fern Ann Falls
traffic is only allowed to use Iverson for ingress and egress and
not the internal streets of Indian Springs. Please direct this
traffic accordingly.” That is the only evidence plaintiff cites to
support “hostile use” of Indian Springs private streets while she
resided in Indian Springs and then Indian Oaks between 2002
and 2013.26 Plaintiff testified that when she received that letter,
she was “not sure” if she called the Indian Springs HOA “to
challenge what this letter said,” instead saying, “I honestly don’t
know.” This is not substantial evidence of continuous hostile use
of the private streets of Indian Springs during the ensuing five
years.
       The same is true of the Lenope roadway. The trial court
made no findings of or reference to a prescriptive easement in its
statement of decision. Plaintiff claims to have continuously used
what is now the Lenope roadway since she bought the ranch in
1996. But she was unable to identify her route from the
photographs her expert, Mr. Ruiz, used, and Mr. Ruiz himself


26     Plaintiff cites other exhibits dated between 2005 and 2008,
but these show objections from the Indian Oaks HOA to the use
of her property in Indian Oaks. These exhibits included lawyers’
letters and a request for alternative dispute resolution by Indian
Oaks HOA; they alleged breach of the Indian Oaks CC&R’s by
operating a business out of plaintiff’s residence, nuisance and
other claims. Plaintiff does not tell us how this was resolved, but
she testified that Indian Oaks did not take any additional formal
enforcement actions against her.




                                 39
testified (see fn. 11, ante) that his October 21, 1999 aerial
photograph, and earlier photographs, showed no evidence of
vehicle use over what would become the Lenope property.
(See Warsaw, supra, 35 Cal.3d at p. 571 [“the existence of a
prescriptive easement must be shown by a definite and certain
line of travel for the statutory period”].) And, as we have seen, as
of November 2002, when she moved to Indian Springs, plaintiff
was entitled to use the roadways in Indian Oaks and Indian
Springs, so her use was not hostile. Moreover, she owned the
Lenope property as of October 2005, so her use of the Lenope
roadway that she built over it cannot have been adverse while
she owned the property, which she did until she sold it to O’Neal
in 2012. The record does not support a prescriptive easement.
       b.    The equitable easement claim
       That brings us to the trial court’s award of an equitable
easement. The statement of decision does not discuss or state
any findings concerning the requirements for granting an
equitable easement. Defendants objected to the lack of any
explanation of the factual or legal basis for finding an equitable
easement, but the trial court denied defendants’ application to
vacate the statement of decision.
       We begin with the legal authorities on equitable easements.
       “While the resolution of factual disputes is left to the trial
court, appellate courts may determine whether the elements of
an equitable easement have been established by the facts as a
matter of law.” (Hansen v. Sandridge Partners, L.P. (2018)
22 Cal.App.5th 1020, 1028 (Hansen).)
       The law on equitable easements is well-explained in Shoen
v. Zacarias (2015) 237 Cal. App. 4th 16 (Shoen). There are
three requirements, described in terms of the landowner and the




                                 40
trespasser. Judicial creation of an easement over a landowner’s
property is permissible “provided that the trespasser shows that
(1) her trespass was ‘ “innocent” ’ rather than ‘ “willful or
negligent,” ’ (2) the public or the property owner will not be
‘ “ ‘irreparabl[y] injur[ed]’ ” ’ by the easement, and (3) the
hardship to the trespasser from having to cease the trespass is
‘ “ ‘greatly disproportionate to the hardship caused [the owner] by
the continuance of the encroachment.’ ” ’ [Citations.] Unless all
three prerequisites are established, a court lacks the discretion to
grant an equitable easement.” (Id. at p. 19; see id. at p. 21
[courts “resolve all doubts against their issuance”].)
        Further, “the equitable nature of this doctrine does not give
a court license to grant easements on the basis of ‘whatever [a
court] deems important,’ even when [the three] prerequisites are
absent.” (Schoen, supra, 237 Cal.App.4th at p. 19.) Schoen also
explains that “[a]lthough the equitable easement doctrine is
sometimes called the doctrine of ‘balancing of conveniences’ or the
doctrine of ‘relative hardships’ [citation], these labels are
somewhat misleading. These labels suggest that an equitable
easement may issue if the conveniences or hardships merely
favor the trespasser, when the doctrine actually requires that
they tip disproportionately in favor of the trespasser. These
labels also suggest that the conveniences or hardships between
the trespasser and property owner start out in equipoise, when
the doctrine actually requires that they begin tipped in favor of
the property owner due to the owner’s substantial interest in
exclusive use of her property arising solely from her ownership of
her land.” (Ibid.)
        Schoen discusses at length the reasons for requiring the
seeker of an equitable easement “to prove that she will suffer




                                 41
a greatly disproportionate hardship from denial of the easement
than the presumptively heavy hardship the owner will suffer
from its grant.” (Schoen, supra, 237 Cal.App.4th at p. 20; see
id. at p. 21 [“additional weight is given to the owner’s loss of the
exclusive use of the property arising from her ownership,
independent of any hardship caused by the owner’s loss of specific
uses in a given case”; “[t]o allow a court to reassign property
rights on a lesser showing is to dilute the sanctity of property
rights enshrined in our Constitutions”].)
       And finally, the authorities state that the first factor –
showing the trespass is innocent rather than willful or negligent
– “is the most important.” (Hansen, supra, 22 Cal.App.5th at
p. 1028; id. at p. 1029 [“ ‘If the [encroaching] party is willful,
deliberate, or even negligent in his or her trespass, the court will
enjoin the encroachment.’ ”].)
       In this case, the court discussed none of these points in its
statement of decision. Several months later, in its ruling denying
third party movants’ motion to vacate the judgment, the trial
court stated that its finding of an equitable easement was proper,
“as the parties’ relative hardships were balanced.” The court
stated that plaintiff “ha[d] shown that due to the condition of a
certain bridge in the project, it would have been inequitable to
Plaintiffs to not find an easement.” The court said that the
homeowners associations did not demonstrate “any comparable
hardship” at trial, “given that their right to use the Private
Streets has not been diminished.”
       The trial court erred, abusing its discretion by failing to
apply the principles necessary to the award of an equitable
easement. As Shoen tells us, unless all three prerequisites are
met, a court does not have license to grant easements “on the




                                42
basis of ‘whatever [a court] deems important.’ ” (Shoen, supra,
237 Cal.App.4th at p. 19.) Here, the trial court omitted from its
postjudgment analysis any consideration of the fact that plaintiff
bought the ranch property knowing the condition of the bridge,
for which property owners in Fern Ann Falls – not defendants –
are responsible. In addition, the court’s conclusion that the right
of Indian Springs homeowners to use the private streets “has not
been diminished” completely disregarded the homeowners’
substantial interest in the exclusive use of their property
(presumably because the court had erroneously concluded they
had no ownership interest). The trial court likewise disregarded
the adverse impact on homeowners of opening their private
streets to commercial traffic by the 40-foot semi-trucks servicing
plaintiff’s ranch during Mr. Cano’s tenancy. The trial court
focused only on the condition of a bridge for which Indian Springs
has no responsibility.
      Thus the trial court failed entirely to consider a critical
point: whether plaintiff’s conduct was innocent, rather than
willful or negligent. It seems clear plaintiff did not establish
innocent use of the private streets of Indian Springs. Her claim
to innocence is that, beginning in April 1996, she “worked two
years and sought to expand the Fern Ann Falls bridge by seeking
to have a bond measure passed so that money could be raised in
order to allow for the bridge to be improved.” (Her petition
described “the street commonly referred to as West Fern Ann
Falls Road,” and requested “the entire road and bridge be
upgraded.”) Thus, she contends, she “attempted to do equity,”
but was prevented from doing so, because after she had collected




                                43
enough signatures, the county told her that “it’s no longer
eligible, because the community has been privatized.”27

27     Plaintiff also states, without explanation or discussion, that
“she is innocent as her Parcel 3 Easement set forth in her Deed
[to the ranch] and the Indian Springs Easement Declaration
establish her right to use the Indian Springs streets and the
Lenope Roadway Easement.” As we have seen, the easement
declaration does not establish any such right (and plaintiff
appears to have been unaware of the existence of the easement
declaration until defendants filed their cross-complaint in this
case).
       As to the “Parcel 3 Easement set forth in her Deed [to the
ranch]” (see fn. 12, ante), we do not see (and plaintiff does not
explain) how the deed to her ranch can establish her innocent use
of the streets of Indian Springs or the Lenope roadway. As noted
earlier, the ranch deed’s Parcel 3 is “[a]n easement for ingress
and egress to be used in common with others over that portion of
Fern Ann Falls Road, which road has been in use for more than
twenty years in the past, and as it now exists, as of the date of
this conveyance [January 24, 1996],” followed by a metes and
bounds description. Randall Smith, a licensed land surveyor and
expert witness for plaintiff, testified that “Parcel 3” in the deed to
plaintiff’s ranch “describes a roadway located within Parcel 3,”
and (referring to an exhibit) testified Parcel 3 was “highlighted in
yellow.” The highlighted area encompassed the private streets in
Indian Oaks and Indian Springs, and Mr. Smith testified that
“the Parcel 3 description of the Fern Ann Falls Road exists
somewhere within this yellow area.” We do not see how reference
to a Fern Ann Falls Road that does not now exist anywhere in
Indian Springs or Indian Oaks, but formerly existed “somewhere
within this yellow area,” can establish plaintiff’s innocent belief
she was entitled to use the Indian Springs private streets or the
Lenope roadway, particularly in light of her own testimony
(see text, post).




                                 44
       The evidence cited does not establish plaintiff’s innocent
use of the private streets of Indian Springs. Indeed, it shows she
knew when she purchased the ranch that her access involved use
of the bridge on Fern Ann Falls Road. Plaintiff testified that
“[w]hen I bought the property in 1996, the realtor told me that
everybody wanted to chip in to fix that bridge. Because I wasn’t
going to buy it because of the bridge. But then he assured me, we
have two accesses and everyone wants to fix that bridge. And I
quickly found out that nobody wanted to fix the bridge.” Plaintiff
testified at trial that she “started using a back route as soon as
[she] purchased the ranch property,” but she testified at her
deposition that, when she bought the ranch property, she “ ‘didn’t
realize there was another way [other than over the bridge]. So
once I found the other way to go, I stopped using the bridge.’ ”
She testified it was “only when [she] discovered the back route
that delivery companies stopped using the bridge.” When asked
at her deposition, “ ‘And how did you discover that you could go
the back way?’ ” plaintiff responded, “ ‘As they started developing
the neighborhood and they made streets that emptied out the dirt
that connected to Fern Ann Falls.’ ” (Grading began in Indian
Oaks in 2002.)28
       In short, we conclude plaintiff did not establish the
innocence factor. Plaintiff insists that the unsafe condition of the
Fern Ann Falls bridge makes it “inequitable that this access way

28     When she was asked why she purchased the Lenope
property in 2005, plaintiff testified that, “[e]ver since I bought the
property on Fern Ann Falls [the ranch], I was always trying to
get that parcel of land that butted up to Fern Ann Falls [the
Lenope property], because I wanted to have an appropriate access
to [the ranch].”




                                 45
be the sole access route of travel” to her ranch. But her evidence
does not show the necessary element of innocent use. The cases
plaintiff cites all involve innocent parties, and most of them
involve completely landlocked properties.29 We conclude that
plaintiff knew from the day she purchased the ranch in 1996 – at
a time when Indian Oaks (over which she must pass to reach the


29     In Hinrichs v. Melton (2017) 11 Cal.App.5th 516, the trial
court found the plaintiff was innocent and his parcel would be
landlocked without an easement, while the defendants seldom
visited that portion of their property, which had little or no
development potential. (Id. at pp. 523, 524.) In Tashakori v.
Lakis (2011) 196 Cal. App. 4th 1003, the plaintiffs purchased the
property “with the innocent belief that an easement to the public
road existed” and the easement was “the sole means of accessing
their property,” while the defendants “would suffer virtually no
harm at all” from use of the shared driveway, which they had
never used and was in an area completely separated and not
accessible from the main portion of their property without scaling
a fence. (Id. at pp. 1010, 1007.) In Linthicum v. Butterfield
(2009) 175 Cal. App. 4th 259, the court affirmed grant of an
equitable easement to the defendants where the roadway in
question was “the only access” to the defendants’ parcels, the
defendants would suffer a “catastrophic loss” as balanced against
“no or insignificant loss” to the plaintiff, and the plaintiff
“purchased his property with full knowledge of the historical use
of the roadway,” also stating that “this is not a doubtful case.”
(Id. at p. 266.) And in Miller v. Johnston (1969) 270 Cal. App. 2d
289, “[t]he required encroachment was not the result of any act or
omission on [the plaintiffs’] part,” and if they were “denied the
right to continue the use of the defendants’ property they cannot
secure practical access to their property without affecting the
existing property rights of their other neighbors . . . .” (Id. at
p. 307.)




                                46
ranch over her preferred route) was completely undeveloped –
about the nature of the Iverson Road access and the shortcomings
of the bridge. There can be no equitable easement in these
circumstances.
       Again, the same principles apply to the Lenope roadway.
The trial court awarded an equitable easement based on the
bridge it found to be unsafe, without regard to the requirements
for judicial creation of an equitable easement. Moreover, because
we have concluded plaintiff cannot use the private streets of
Indian Springs, she has no access to the Lenope roadway in any
event.
       c.     The remaining issues
       That leaves us with the recorded easement over the Lenope
roadway. The question would ordinarily be moot, since plaintiff
cannot reach the Lenope roadway without using the private
streets of Indian Springs. But O’Neal’s cross-complaint, on which
the trial court granted judgment against O’Neal, sought to quiet
title “against all adverse claims of [plaintiff].”
       O’Neal contends the trial court erred, among other reasons
because the easement recorded in 2010 over the Lenope property
(the servient tenement) is expressly for the benefit of the Friese
property (the dominant tenement), and makes no reference to
plaintiff’s ranch property. The grant states: “April Hart, the
owner of the property known as 22602 Lenope Place, hereby
grants to Ranch at the Falls LLC [her alter ego and then-owner
of the Friese property] permanent easement for the benefit of the
property known as 22590 Fern Ann Falls [the Friese property]
over/under/on/across the land located as described in Exhibits A
and B for ingress and egress purpose(s). [¶] This easement shall




                               47
be covenant running with the land and shall be binding on the
successors, heirs and assigns of both parties hereto.”
      Plaintiff’s answer to this is that when she sold the Lenope
property to Mr. O’Neal and Ms. Maniago in 2012, they assured
her “that they would never try and overturn that easement,” and
when she sold the Friese property to Mr. Friese in 2013, she
“meant to reserve a right to use the Lenope Roadway Easement.”
But she did not do so. (Plaintiff then explains that when she
recorded the easement over the Lenope property (in 2010), she
“wanted to put all three of my addresses in,” but the clerk’s office
“told me I can only use one address, and so I wanted to use the
address that was associated with Ranch at the Falls because my
intent was to give – the easement was for the ranch.”) She then
says that “she did not intend to merge the Lenope Roadway
Easement when she sold 22590 Fern Ann Falls Road to
Mr. Friese.”
      It appears to us that plaintiff’s argument about the merger
doctrine misses the critical point, and that the merger doctrine is
not relevant in this case. To explain: The merger doctrine refers
to the principle that “an easement usually is extinguished when
the same person acquires the fee title to both the dominant and
servient tenements.” (6 Miller & Starr, Cal. Real Estate, supra,
Easements, § 15:75.) Here, when plaintiff recorded the Lenope
roadway easement, she (or her alter ego) owned both the
dominant tenement (the Friese property) and the servient
tenement (the Lenope property), so she was effectively granting
an easement to herself. However, “[e]ven in circumstances where
there might otherwise be a merger, whether or not there has
been a merger depends on the actual or presumed intention of the




                                48
person who holds both interests, and there will be no merger if it
would be inequitable.” (Ibid.)
      In this case, the merger doctrine does not come into play.
Plaintiff is really saying that in 2010, she intended to grant an
easement over the Lenope roadway to her ranch property, not to
the Friese property. If she had done so, the applicability of the
merger doctrine, and her intent not to merge the “the fee title to
both the dominant and servient tenements” would be relevant.
But she did not grant the easement to her ranch property. The
easement she granted is quite clear. Plaintiff, then owner of the
servient tenement (the Lenope property) granted an easement
“running with the land” for the benefit of the Friese property at
22590 Fern Ann Falls (the dominant tenement). She now says
she intended to do something else – to grant an easement to her
ranch property as the dominant tenement.30 But her intent does
not matter if the easement grant was not ambiguous.
      “It is fundamental that the language of a grant of an
easement determines the scope of the easement.” (Schmidt v.
Bank of America, N.A. (2014) 223 Cal. App. 4th 1489, 1499.)
Grants are to be interpreted like contracts in general. (Ibid.)
“A document that is clear and unambiguous is interpreted by an


30    Mr. Friese testified that plaintiff offered to purchase the
property back from him. He stated that, when this dispute over
the Lenope easement came up, and he told plaintiff that he (as
owner of the dominant tenement) had control of the Lenope
easement, plaintiff “offered to buy back the property,” and he
refused that offer. (In an e-mail exchange on May 13, 2014,
plaintiff wrote Mr. Friese stating, “I begged for you to sell the
property to the trainer at my ranch and you would have been
made ‘whole’.”)




                                49
examination of the document itself and by a comparison and
analysis of all of its provisions. When there is an uncertainty or
ambiguity in the instrument conveying the easement, the court
can examine the surrounding circumstances and the relationship
between the parties and their respective properties.” (6 Miller &
Starr, supra, § 15:16, fns. omitted.)
      In short, while plaintiff may have intended to do something
other than what she did, there is no uncertainty or ambiguity in
the instrument conveying the easement, which makes no
reference at all to the ranch property. We do not see any legal
basis on which a court may revise the written instrument.
                            CONCLUSION
      Because there are no enforceable easements over the
private streets of Indian Springs (except over Iverson Road), or
over the Lenope roadway (except in favor of the Friese property),
there is no basis for an award of damages or an injunction
against any of the defendants, and no basis for the award of
attorney fees. Plaintiff’s claims for nuisance, declaratory relief,
and intentional interference with contractual relations fail along
with her easement claims. Our conclusions make it unnecessary
to address other points raised by defendants.
                            DISPOSITION
      The judgment on plaintiff’s complaint is reversed and the
cause is remanded to the trial court with directions to vacate the
injunctions and the award of attorney fees, and to enter a new
judgment in favor of defendants. Indian Springs Homeowners
Association, Keith O’Neal and Gladys Maniago are entitled to
judgment on their cross-complaint declaring there are no
enforceable easements over the private streets of Indian Springs
(except over Iverson Road) or over the Lenope roadway (except in




                                50
favor of the Friese property). Appellants shall recover their costs
on appeal.

                        GRIMES, Acting P. J.

      WE CONCUR:

                        STRATTON, J.



                        WILEY, J.




                                51
APPENDIX A




    52